DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on June 30, 2020.
Claims 1-9 are pending.  Claims 1, 8, and 9 are independent claims.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on June 30, 2020, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nguyen et al., U.S. Patent 6,825,941 B1 (issued Nov. 30, 2004) (hereinafter “Nguyen”).
Regarding Claim 1, Nguyen discloses an information processing apparatus (e.g., Nguyen, col. 6, lines 57-60, and Fig. 1, describing and illustrating an exemplary system including a general purpose computer in the form of a conventional personal computer) comprising:
A processor (e.g., id., col. 6, lines 58-62, and Fig. 1, describing and illustrating the personal computer including a processing unit) configured to
Acquire configuration information which is information on a module used in software, the software being configured with the module which realizes a predetermined function (see, e.g., id., col. 3, lines 20-31, describing a universal printer driver designed to improve extensibility of a driver architecture and support for printer features and describing a printer data description format called Generic Printer Description [GPD] that provides improved capability to describe printer devices; col. 9, lines 10-19, and Fig. 3, describing and illustrating the driver as allowing for multiple OEM plugin modules, an OEM plugin having a user interface [UI] module and a rendering module; col. 13, lines 47-53, ;
Acquire module information which is information on a module used in a device into which the software is introduced, from the device (see, e.g., id., col. 9, lines 10-19, and Fig. 3, describing and illustrating an OEM plugin having a UI module that is responsible for UI customization and reporting device capabilities and a rendering module that interacts with a rendering module of the printer driver and is responsible for customizing an output data stream; col. 24, lines 44-48, and col. 25, lines 11-21, describing a function that reports the capabilities of a printer device; and col. 9, lines 30-35, describing providing OEMs the capability to customize a standard printer driver to provide custom features specific to printer models.  Note that any entity or equipment to which the universal driver is installed can be viewed as a device);
Specify the software introduced into the device, based on the configuration information and the module information (see, e.g., id., col. 3, line 67, – col. 4, line 4, and col. 4, lines 37-45, indicating GDP as providing support for installable options in relationship to specific printers and describing embodiments in which users are allowed to only select installable options that are actually installed; col. 8, lines 26-39 and 59-63, describing a GPD file parsed into internal binary files when a printer is installed and updated and indicating initialization and setup based on the printer’s capability; and col. 13, line 64 – col. 14, line 20, indicating OEM plugin modules set up during the installation process); and
Perform control of displaying the introduced software and displaying a screen for changing a setting of the module in correspondence with the displayed software (see, e.g., id., col. 8, lines 40-52, describing a driver UI DLL that that handles all device capability/setting queries and presents a graphical user interface [GUI] and describing adding custom items and making changes to a standard UI; col. 20, lines 20-24, describing OEM plugins able to add, replace, or hide nodes in a treeview display on a device settings UI or a printing preferences UI; and col. 14, lines 21-28, and Fig. 8, describing and illustrating modification of a standard UI in a printing preferences UI).
Regarding Claim 2, Nguyen discloses the information processing apparatus according to Claim 1, wherein the processor is configured to further acquire call information, which is information for calling the screen for changing the setting, from the device, and call and display the screen for changing the setting based on the call information (see, e.g., Nguyen, col. 24, lines 44-48, and col. 25, lines 11-21, describing a function that reports the capabilities of a printer device; col. 14, lines 29-35, describing a printer driver UI module that interacts with OEM UI modules, functions, and a callback function for processing printer properties and document properties callback messages; col. 33, lines 52-56, describing the universal driver supporting customization in various callback areas and indicating callbacks provided based on the specific needs of the printer; col. 8, lines 40-42, describing the driver UI DLL handling device capability/setting queries and presenting the GUI; col. 10, lines 5-9, describing querying a component to find out whether it supports a specific interface; and col. 12, lines 48-67, describing embodiments in which the driver queries an OEM component to determine interface support).
Regarding Claim 3, Nguyen discloses the information processing apparatus according to Claim 1, wherein the processor is configure to display a screen indicating whether or not the setting of the module is changeable (see, e.g., Nguyen, col. 20, lines 20-24, describing OEM plugins able to add, replace, or hide nodes in a treeview display on a device settings UI or a printing preferences UI; and col. 14, lines 21-28, and Fig. 8, describing and illustrating modification of a standard UI in a printing preferences UI.  Note that whether or not a setting is changeable can be indicated by presence on or absence from a display).
Regarding Claim 6, Nguyen discloses the information processing apparatus according to Claim 1, wherein the processor is configured to further display a screen of instructions describing a method of changing the setting of the module in correspondence with the displayed software (see, e.g., Nguyen, col. 3, lines 63-67, describing GPD allowing a printer vendor to specify a custom help file to augment a default help file which would provide users specific context-sensitive help for generic features and other features; and col. 9, lines 42-46, describing OEMs providing a custom help file to supplement or replace standard driver help content and indicating the custom help file as especially helpful for supported generic features and for added custom features).
Regarding Claim 7, Nguyen discloses the information processing apparatus according to Claim 6, wherein the processor is configured to acquire position information, which is information indicating a position of a setting change of the module in the instructions, and display a location at which the information indicating the position of the setting change of the module is described in the instructions (see, e.g.
Regarding Claim 8, Nguyen discloses an information processing system including an information processing apparatus corresponding to the information processing apparatus of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 9, Nguyen discloses a non-transitory computer readable medium corresponding to the information processing apparatus of Claim 1.  The same rationale of rejection provided above is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Matsuda, Hiroshi, U.S. Patent Application 2007/0086050 A1 (published Apr. 19, 2007) (hereinafter “Matsuda”).
Regarding Claim 4, Nguyen teaches the processing apparatus according to Claim 1 as discussed above but appears to be silent regarding the apparatus wherein the processor is configured to, in a case where the setting of the module used in one piece of software is changed, further display a screen indicating an influence on other pieces of software.
Matsuda teaches an information processing apparatus (e.g., Matsuda, Abstract and para. 2, describing an information processing apparatus configured to analyze a content of change in a print setting) apparatus wherein a processor is configured to, in a case where a setting in one piece of software is changed, further display a screen indicating an influence on other pieces of software (see, e.g., id., para. 10, describing the apparatus as including an analysis unit, a determination unit, and a notification unit, describing the analysis unit as configured to analyze a change in a print setting, describing the determination unit as configured to determine whether there is a discrepancy between content of the change in the print setting and associated pages of print data, and describing the notification unit is configured to notify a warning indicating the discrepancy, and para. 66 and Fig. 9, describing and illustrating an example of a warning displayed on an operation unit indicating that a relationship between print data of a certain page is incorrect.  Note that change of a setting, such as a setting on a certain page, can be viewed as a setting in one piece of software and display of discrepancies with other settings, such as settings on different pages, can be viewed as representing display of an influence on other pieces of software).
Nguyen and Matsuda are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing changing of setting in relationship to an apparatus.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Nguyen and Matsuda and implement an apparatus in which a processor is configured to, in a case where a setting of a module used in one piece of software is changed, further display a screen see, e.g., Matsuda, paras. 4-9; and in view of the value of validation well known in the art).  
Regarding Claim 5, Nguyen as modified by Matsuda teaches the information processing apparatus according to Claim 4, wherein the processor is configured to prepare a plurality of patterns regarding the influence on the other pieces of software, select a pattern from the plurality of patterns, and display the pattern (see, e.g., Matsuda, para. 10, describing determining whether there is a discrepancy between content of the change in the print setting and associated pages of print data and describing providing a warning indicating the discrepancy, and para. 66 and Fig. 9, describing and illustrating an example of a warning displayed on an operation unit indicating that a relationship between print data of a certain page is incorrect.  Note that display of a warning indicating a discrepancy with a setting on a certain page of multiple pages can be viewed as representing selecting a pattern from a plurality of patterns at least in the sense that different impacted page numbers displayed in a warning can be viewed as different patterns.  One of ordinary skill in the art would have been motivated to implement the noted features under the same rationale as provided in the discussion of Claim 4 above).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Ohyama et al., U.S. Patent Application 2009/0316184 A1 (published Dec. 24, 2009), teaching a modular arrangement of printer driver device; Ito, 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
1/1/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174